DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The Amendment filed on October 29, 2021 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 10 and 21, “time-date module associating time data with the received EMP input signal” is not disclosed in the specification.
 
Claim Objections
s 10, 14, 21, and 25 are objected to because of the following informalities:
Claims 10 and 21, “EMF” (claim 10, line 3; claim 21, line 2) should be – electromagnetic field (EMF) –; “the identified energy level” (claim 10, line 35; claim 21, lines 32-33) lacks antecedent basis.
Claims 10 and 21, step (e) is merely repeats the language from above (claim 10, lines 3-4; claim 21, lines 1-2); step (e) should be deleted; “[H]aving” (claim 10, lines 18, 22, 24, 26, 29; claim 21, lines 16, 20, 22, 24, 27) should be deleted.
Claim 14, “the identified energy level” (line 2) lacks antecedent basis.
Claim 25, “the identified energy level” (line 2) lacks antecedent basis.
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: processing module, location module, and time-date module (claims 10 and 21). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10 and 21, “one or more sensor operatively connected to the receiving module” is not described in the original disclosure. Rather, the receiving module includes the sensor (see published application, paragraph 0095, lines 1-3). Fig. 6 does not show the receiving module (201) connecting to a sensor. Furthermore, the receiving module (201) is not connected to an auxiliary antenna (1000).
Claims 10 and 21, “based on identification of the one or more sensors sending the received EMF input signal” is not described in the original disclosure. For example, sensors sending the received EMF input signal. The original specification discloses “a location module … adapted to identify a location associated with the sensed EMF signal” (paragraph 28, lines 8-9). The location module does not to identify a location associated with the sensor. Accordingly, paragar4ph 28 of the original specification does not disclose “identification of the one or more sensors sending the received EMF input signal”.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 10 and 21 recite an abstract idea of “determining a geographical location and associating the geographical location with the received EMF input signal” (Mental Process), “associating time data with the received EMF input signal” (Mental Process), “separating the received EMF input signal into EMF sub-signals” (Mathematical Concept, see published application, paragraph 0101), “identifying the energy levels of at least one of the EMF sub-signals” (Mathematical Concept, see published application, paragraph 0085, equation 1), “identifying an EMF 
Under prong 2, step 2A, claims 10 and 21 recite use of a particular machine to perform the abstract idea including a system comprising a receiving module, a processing module, a location module, a time-date module, one or more sensors operatively connected to the receiving module. Accordingly, applying the abstract idea using a particular machine is indication of integration into a practical application (see MPEP 2106.05(b)) (see 2019 PEG, slide 20). Claims 10 and 21 and their respective dependent claims 11-20 and 22-29 are patent eligible under 35 USC 101.

Prior Art Note

Claims 10-29 do not have prior art rejections
The combination as claimed wherein a method for monitoring, recording, and providing data representing a personal EMF environment experienced by an individual over a period of time, the method comprising identifying energy levels of at least one of the EMF sub-signals; and for at least one of the EMF sub-signals, identifying an EMF source corresponding to the EMF sub-signal; and recording EMF-related data corresponding to the EMF sub-signal, including the geographical location associated with the received EMF input signal, the time data associated with the received EMF input signal, at least one of the identified energy level, frequency, and EMF source corresponding to the EMF sub-signal (claims 10, 21) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed on October 29, 2021 have been fully considered but they are not persuasive.
Applicants argue Re: Claim Objections, step (e) of claims 10 and 21 have been amended to add “comprising the recording”.
Examiner’s position is that step (e) repeats the language from above (claim 10, lines 3-4; claim 21, lines 1-2), is redundant, and should be deleted
Applicants argue Re: Claim Rejections - 35 USC §112, operatively connected has been removed from the claim language.
Examiner’s position is that the limitation of “one or more sensors operatively connected to the receiving module” has not been removed. Rather, the receiving module includes the sensor (see published application, paragraph 0095, lines 1-3). Fig. 6 does not show the receiving module (201) connecting to a sensor. Furthermore, the receiving module (201) is not connected to an auxiliary antenna (1000).
	Applicants argue Re: Other amendments, the Applicant has perfected the claims to improve their readability. The present amendment is believed to put the application in condition for allowance.
	Examiner’s position is that the amended claims are traversed in view of the discussions above.

Conclusion

The prior art made of record is considered pertinent to applicant's disclosure.
Audet (US 10,620,249) and Audet (US 10,359,457) are parent patents of the instant application.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).